Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 9/30/2021, with priority to provisional application 63,105016 filed 10/23/2020.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 8, 14 is/are independent claim(s).

Claim Objections
Claim 13 objected to because of the following informalities:  the claim refers to itself. Claim 13 recites “13. The computer-implemented method of claim 13, wherein”, a claim cannot depend from itself. This appear to be a typo and should be corrected
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramam; Shishir Krovvidi et al. US Pat. No. 9,477,836 (Ramam). 
Claim 1: 
	Ramam teaches: 
A computer-implemented method comprising:
generating a font that includes a plurality of glyphs for characters of a language [Col. 10, Ln. 64 – Col. 11, Ln. 53] (character map for font, glyph) [Col. 21, Ln. 11-16] (strings of text in a language);
generating a plurality of duplicate glyphs for the characters [Col. 10, Ln. 64 – Col. 11, Ln. 53] (character map for font, glyphs), wherein each duplicate glyph is associated with: (i) a respective letterform representing one of the characters, and (ii) a respective glyph code [Col. 18, Ln. 47 – Col. 20, Ln. 27] (character map for font using Unicode, ASCII) [Col. 28, Ln. 33-43, Figs. 6A-6C] (character map);
swapping the respective letterforms of the plurality of duplicate glyphs such that the respective letterforms are mismatched with the respective glyph codes [Col. 25, Ln. 51 – Col. 26, Ln. 8] (obfuscating is “swapping”) [Col. 28, Ln. 33-43, Figs. 6A-6C] (character map);
designating the plurality of duplicate glyphs as a scrambling font style of the font [Col. 18, Ln. 4-23, claim 12] (all strings that are associated with a particular font or style are assigned to a particular subset of strings); and
providing a representation of the font for output on a graphical user interface (GUI) displayed on a display device [Col. 16, Ln. 6] (graphical user interface) [Col. 29, Ln. 21-26] (graphical user interface).

Claim 6: 
	Ramam teaches: 
The computer-implemented method of claim 1, wherein a subset of the plurality of duplicate glyphs are associated with numerals, and wherein swapping the respective letterforms of the plurality of duplicate glyphs comprises:
swapping the respective letterforms of the subset with a letterform of the numeral zero [Col. 28, Ln. 33-43, Figs. 6A-6C] (character map, Fig. 6A shows a T being mapped to a zero).
	This is also taught in Kurosawa below: (Fig. 3B, 2012 -> 1$01)

Claim 7: 
	Ramam teaches: 
The computer-implemented method of claim 1, wherein swapping the respective letterforms of the plurality of duplicate glyphs is based on at least one of: case of the respective letterforms, positional context of the respective letterforms, kerning of the respective letterforms, or side-bearings of the respective letterforms [Col. 2, Ln. 1-9, Col. 22, Ln. 34-49] (modified version that change, kerning).

Claims 13 14, 19, 20: 
Claim(s) 14 is/are substantially similar to claim 1 and is/are rejected using the same art and the same rationale as claim 1. 
Claim 1 is a “method” claim and claim 14 is a “system” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 19 is/are substantially similar to claim 6 and is/are rejected using the same art and the same rationale as claim 6. 
Claim(s) 13, 20 is/are substantially similar to claim 7 and is/are rejected using the same art and the same rationale as claim 7. 

Claim 13: 
	Ramam teaches: 
The computer-implemented method of claim 13, wherein the letterforms of the plurality of glyphs are swapped based on at least one of: case of the respective letterforms, positional context of the respective letterforms, kerning of the respective letterforms, or side- bearings of the respective letterforms [Col. 2, Ln. 1-9, Col. 22, Ln. 34-49] (modified version that change, kerning).


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittenger; Jason T. et al. US Pat. No. 8,584,005 (Pittenger). 
Claim 8: 
	Pittenger teaches: 
A computer-implemented method comprising:
providing a representation of a scrambling font feature for output on a graphical user interface (GUI) displayed on a display device [Col. 7, Ln. 26 – Col. 8, Ln. 38] (preview manager for text redaction);
receiving a user input indicating selection of the scrambling font feature for a text displayed on the GUI [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features); and
in response to receiving the user input, changing a stylistic configuration of the text, wherein the text is scrambled after the stylistic configuration of the text is changed [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features, change font, size, color, these are all “stylistic configurations”) [Col. 8, Ln. 27-37] (apply the redaction).

Claim 9: 
	Pittenger teaches: 
The computer-implemented method of claim 8, wherein the scrambling font feature is a scrambling font style, and wherein the stylistic configuration of the text is a font style of the text [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features, change font, size, color, these are all “font style”).

Claim 10: 
	Pittenger teaches: 
The computer-implemented method of claim 8, wherein the scrambling font feature is a scrambling stylistic set, and wherein the stylistic configuration of the text is a stylistic set of a font of the text [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features, change font, size, color, these are all “stylistic set”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramam; Shishir Krovvidi et al. US Pat. No. 9,477,836 (Ramam) in view of Kurosawa; in view of Pittenger; Jason T. et al. US Pat. No. 8,584,005 (Pittenger). 
Claim 2: 
	Ramam teaches all the elements shown above. 
	Ramam fails to teach, but Pittenger teaches: 
The computer-implemented method of claim 1, further comprising:
generating at least one font weight style for the font [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features, change font, size is a “weight”); and
providing the at least one font weight style for output on the GUI [Col. 7, Ln. 26 – Col. 8, Ln. 38] (preview manager for text redaction).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obfuscation of glyphs in Kurosawa and the method of Ramam in Pittenger, with a reasonable expectation of success. 
	The motivation for this combination would have been improve the preview of redacted documents [Pittenger: Col. 1, Ln. 51-67].

Claim 3: 
	Pittenger teaches: 
The computer-implemented method of claim 1, wherein the GUI comprises:
a font menu that includes a representation of the scrambling font style [Col. 7, Ln. 26 – Col. 8, Ln. 38] (preview manager for text redaction).

Claim 4: 
	Pittenger teaches: 
The computer-implemented method of claim 1, the method further comprising:
receiving a user input indicating selection of the scrambling font style for a text displayed on the GUI [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features).

Claim 5: 
	Pittenger teaches: 
The computer-implemented method of claim 4, the method further comprising:
in response to receiving the user input, applying the scrambling font style to the text, wherein the text is scrambled after the scrambling font style is applied to the text [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features, change font, size, color, these are all “stylistic configurations”) [Col. 8, Ln. 27-37] (apply the redaction).

Claims 15-18: 
Claim(s) 15 is/are substantially similar to claim 2 and is/are rejected using the same art and the same rationale as claim 2.
Claim(s) 16 is/are substantially similar to claim 3 and is/are rejected using the same art and the same rationale as claim 3.
Claim(s) 17 is/are substantially similar to claim 4 and is/are rejected using the same art and the same rationale as claim 4. 
Claim(s) 18 is/are substantially similar to claim 5 and is/are rejected using the same art and the same rationale as claim 5. 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger; Jason T. et al. US Pat. No. 8,584,005 (Pittenger) in view of Kurosawa; Ryoji et al. US Pub. No. 20140237241 (Kurosawa). 
Claim 11: 
	Pittenger teaches: 
The computer-implemented method of claim 8, wherein the user input is a first user input [Col. 11, Ln. 17-65, Fig. 10] (GUI menu for redaction features, change font, size, color), and wherein the computer-implemented method further comprises:

	Pittenger fails to teach, but Kurosawa teaches: 
receiving a second user input indicating deselection of the scrambling font feature for the text displayed on the GUI [¶ 0050-53, Fig. 8] (de-obfuscation); and
in response to receiving the second user input, changing the stylistic configuration of the text, wherein the text is descrambled after the stylistic configuration of the text is changed [¶ 0050-53, Fig. 8] (de-obfuscation).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of obfuscation of glyphs in Pittenger and Kurosawa, with a reasonable expectation of success. 
	The motivation for this combination would have been “preventing confidential information held on the server from leaking out to the service provider” [Kurosawa: ¶ 0004].

Claim 12: 
	Pittenger teaches: 
The computer-implemented method of claim 8, wherein the scrambling font feature includes a plurality of glyphs, wherein letterforms of the plurality of glyphs are mismatched with glyph codes of the plurality of glyphs [¶ 0024-25, Figs. 2A, 2B, 3A, 3B] (mapping between a character code and a glyph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Kumawat; Nirmal et al. US 20210073322 teaches: Font preview, obfuscated font file by encrypting. 
Liu; Yao et al. US 10878186 teaches: masking attack, scrambling font, swap, replace, or edit character codes and/or glyphs in the mapping font. 
Kumar; Pranish Atul et al. US 20200226231 teaches: 0040, fig. 5, obfuscated text, change font style/size. 
Sathish; Sailesh Kumar et al. US 20170046523 teaches: masking the at least one portion of the content includes at least one of blocking the objectionable content, changing the font style. 
Quaeler; Loki der et al. US 20070030528 teaches: redacted, kerning, redacted character is replaced based on a mapping function, 0529-Euclidean distance, sufficiently similar, redaction using font library substitution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov